

114 S743 IS: Honor America's Guard-Reserve Retirees Act of 2015
U.S. Senate
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 743IN THE SENATE OF THE UNITED STATESMarch 16, 2015Mr. Boozman (for himself and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to recognize the service in the reserve components of the
			 Armed Forces of certain persons by honoring them with status as veterans
			 under law, and for other purposes.
	
 1.Short titleThis Act may be cited as the Honor America's Guard-Reserve Retirees Act of 2015.
		2.Provision of status
			 under law by honoring certain members of the reserve components of the
			 Armed
			 Forces as veterans
			(a)In
 generalChapter 1 of title 38, United States Code, is amended by inserting after section 107 the following new section:
				
					107A.Honoring as
				veterans certain persons who performed service in the reserve
 componentsAny person who is entitled under chapter 1223 of title 10 to retired pay for nonregular service or, but for age, would be entitled under such chapter to retired pay for nonregular service shall be honored as a veteran but shall not be entitled to any benefit by reason of this section..
			(b)Clerical
 amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 107 the following new item:
				107A. Honoring as veterans certain persons
				who performed service in the reserve
				components..